Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/272,117 is presented for examination by the examiner.  Claims 1 and 12 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 12, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2009/0129591 to Hayes et al., hereinafter Hayes.

As per claims 1 and 12, Hayes teaches selecting, using a graphical user interface coupled to an electronic device, one or more portions of sensitive content of a document to be encrypted (0027-28); 
visually encoding the selected one or more portions of sensitive content of the document, generating a visual representation, wherein the visual representation corresponds to encrypted content (0028); 
replacing, in a same position, the selected one or more portions of sensitive content of the document with the visual representation corresponding to the encrypted content (0028 and Fig. 3, 306); 
displaying, to the user, the visual representation that includes a mixture of the encrypted content and unmodified original content corresponding to non-sensitive sections of the document (Fig. 3, 304 and 0028); 
capturing the visual representation using one or more cameras (camera in the glasses that scans within the field of vision; 0033); 
decoding the visual representation, obtaining the encrypted content (renders the scanned image; 0033); and
 decrypting the encrypted content, generating decrypted content (0033).

As per claims 2 and 13, Hayes teaches the visual representation is a still image (0033).
As per claims 4 and 15, Hayes teaches capturing the visual representation includes capturing two or more visual representations (0045), and wherein decoding the 
As per claims 5 and 16, Hayes teaches decrypting the encrypted content further includes decrypting the encrypted content using predetermined cryptographic key material (0031).
As per claims 7 and 18, Hayes teaches displaying some or all of the decrypted content (0033).
As per claim 8, Hayes teaches displaying the encrypted content further includes overlaying the decrypted content over one or more objects (renders the decrypted version being read within the scope of the eyeglasses; 0029 and 0033).
As per claims 9 and 19, Hayes teaches the decrypted content is internally used by a computer system to perform one or more tasks [displays the decrypted content; 0031 and 0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of USP Application Publication 2015/0295715 to Melzer.

As per claims 3 and 14, Hayes is silent in explicitly teaching the visual representation is part of a video feed.  Melzer teaches a similar invention where glasses are able to capture video frames containing visible code that they glasses can detect and displays the videos frame back on top of the visible codes (0022).  Hayes does the same thing with images.  The obvious would then be obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claims 6 and 17, Hayes does not explicitly teach the visual representation includes one or more formats selected from the group consisting of: Quick Response Codes (0051); data matrices; and data glyphs.  Melzer teaches the visual representation includes one or more formats selected from the group consisting of: Quick Response Codes; data matrices; and data glyphs (Figs. 4A-E).  As long as the encrypted form is known to both sides, the format is not bound to text as Hayes teaches.  The claim is obvious because one of ordinary skill in the art can substitute known methods which do not produce unpredictable results.  Substituting other readable computer codes for ASCI text does not produce unpredictable results.  

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of USP Application Publication 2018/0307883 to Ebrahimi et al., hereinafter ShoCard.

As per claims 10 and 20, Hayes teaches the document includes a plurality of visual representations (0033).  Hayes is silent in explicitly teaching wherein the method 
As per claim 11, the combined system of Hayes and ShoCard teaches the performing the integrity check further includes: generating a hash of each of the visual representations in an order in which each of the visual representations appears in the document (0041 and 0114); and comparing the hash to a hash generated when the encrypted content was encrypted (0119).  Hashing is a form of integrity checking.  The reason to use hashes is the same as recited in the rejection of claim 10.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431